DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US 2018/0151501 A1).
Regarding claim 16,  Yu teaches in the Figs.1-11 and related text e.g. a redistribution structure having a first side and a second side (106 and 105 has first and a second surface; Para. 0036; Fig. 10), wherein the redistribution structure does not include a pre-formed substrate between the first and second sides ( 105 and 106 does not have a pre-formed substrate formed in between); a stack of first semiconductor die (103-1; 103-5; Para. 0054) electrically coupled to the first side of the redistribution structure (top surface of 105 and 105); a second semiconductor die electrically coupled to the second side of the redistribution structure (101; Para. 0023); a molded material (102 and 104) on the first and second sides  of the redistribution structure and at least partially around the first semiconductor die (104 formed around 103; Para. 0023) and second semiconductor die (102 formed around 101; Para. 0023). 
Regarding claims 17 and 18, Yu teaches that the first semiconductor dies are memory dies (Para. 0025); wherein a lowermost one of the first semiconductor dies (101) and the second semiconductor (103) are reflectively symmetric about the redistribution structure (101 and 103 are redistribution; Fig.3; 103 and 101 can be the same die as memory die).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 16 above, and further in view of Poeppel et al. (US 2010/0289095 A1).
Regarding claim 19, Yu teaches the redistribution structure does not include a pre-formed substrate between the first and second sides (105 and 106 does not have a pre-formed substrate formed in between);
Yu does not explicitly teach that the thickness of the redistribution layer is less than about 50 µm. 
However, Poeppel teaches a redistribution layer with a thickness of 100nm to 2cm (Para. 0042). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form the thickness of the redistribution layer to be 50 µm in the package of Yu as taught by Poeppel since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Yu et al. (US 2018/0151501 A1).
Regarding claim 20, Yu does not explicitly teach the same number of the first dies and second dies. 

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have equal number of first dies and second dies in the device of Yu because it is very well known in the art to control the number of dies connected to a surface of a substrate and prior art reference give examples of how many can be formed Furthermore, the second semiconductor die is one of a stack of second semiconductor dies, wherein a number of the first semiconductor dies in the stack of first semiconductor dies is equal to a number of the second semiconductor dies in the stack of the second semiconductor dies since it has been held that mere duplication of the essential working parts of a device involves only routine sill in the art (see MPEP § 2144.VI,B).

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Yu et al. (US 2018/0151501 A1) in view of Kim et al. (US 2007/0013396 A1).
Regarding claim 9, Khan teaches in the Figs.7 and related text e.g. a semiconductor device, comprising: a redistribution structure (710; Fig.7; Para. 0062) having a first side and a second side (back surface (first surface) and back surface of  710); a first semiconductor die (130; Fig.7; Para. 0045) electrically coupled to the first side of the redistribution structure (back surface of 710); a second semiconductor die (140; Fig.7; Para. 0054) electrically coupled to the second side of the redistribution structure (upper surface of 710); a first molded material (110; Para. 0054) on the first side of the redistribution structure and at least partially around the first semiconductor die (at least partially around 130), wherein the first molded material has a first dimension over the first side of the redistribution structure (the dimension of 110 as defined for 
Khan does not explicitly teach wherein the first and second molded materials are configured such that, in response to a change in temperature of the semiconductor device, the first and second dimensions change at a substantially equal rate and does not explicitly teach a first semiconductor die flip-chip bonded to the first side of the redistribution structure and first semiconductor die flip-chip bonded to the first side of the redistribution structure.
However, Khan teaches the material of the first and the second molded material (Para. 0054) and the first and second molded material are substantially similar (Para. 0054); the material of each of layers can be molding compound or epoxy material (Para. 0032), same method of forming the first molded material and second molded material and similar thickness.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form the first and second molded materials are configured such that, in response to a change in temperature of the semiconductor device, the first and second dimensions change at a substantially equal rate in the package of Khan since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
	However, Kim teaches that semiconductor (500; Fig.1B) can be flip-chip bonded to a board (100; Fig.1B; Para. 0054).

Furthermore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have the first and second semiconductor die flip chip bonded in the device of Khan as taught by Kim since the presence of process limitation on a product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ  656 (CCPA 1965).
Regarding claims 11-13, Khan teaches in the Figs.7 and related text e.g. a coefficient of thermal expansion of the first molded material is substantially equal to a coefficient of thermal expansion of the second molded material (110 and 120 formed from the same material, same method and same thickness; first and second molded material will have substantially equal to a coefficient pf thermal expansion); the first dimension is a first volume (110 has a first volume), and wherein the second dimension is a second volume (120 has a second volume), a ratio of the first volume to a volume of the first semiconductor die to is substantially equal to a ratio of the second volume to a volume of the second semiconductor die (ratio of the first volume 110 is equal to the ratio of the second volume 120).
Regarding claim 14, Khan teaches in the Figs.7 and related text e.g. the first semiconductor die (110) is spaced apart from the first side of the redistribution structure to define a first gap there between (the gap formed between 130 and 710; Fig.7), wherein the second semiconductor die is spaced apart from the second side of the redistribution structure to define a second gap there between (the gap formed between 140 and 710; Fig.7), wherein the 
Regarding claim 15, Khan does not explicitly teach in the Figs.7 and related text e.g. a dimension of the first gap is substantially equal to a dimension of the second gap.
However, Khan teaches the first gap between the first die and the redistribution structure and a second gap between the second die and the redistribution structure, Khan also teaches the die connectors (126 formed in the second gap) and teaches those of ordinary skill in the art will recognize that other means of connection can be used (Para. 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have the first gap and second gap in the package of Khan to be equal since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowed since none of the prior art teaches in the following limitations: “…a first molded material on the first side of the redistribution structure and covering the backside surface of the first semiconductor die; and a second molded material on the second side of the redistribution structure and covering the backside surface of the second semiconductor die…” with the rest of the limitations of claim 1.


Response to Arguments
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed on November 30 2020 have been fully considered but they are not persuasive. 

(1) Applicant’s Alleges: 
“… However, in contrast to claim 1, the second dies 103-1, 103-2, and 103-3 are each directly coupled to the interconnect structure 106 rather than being arranged in a "stack" e.g., in which the second dies 103-1, 103-2, and 103-3 are arranged one on top of the other Accordingly, the Section 102 rejection of claim 16 should be withdrawn for at least the reason that Yu fails to disclose or suggest all the features of this claim…” 

(2) Examiner’s Response:
	Examiner respectfully disagree with the applicant for the following reasons: 
	Using the broadest reason interpretation of the claim language, the following statement “a stack of semiconductor device” can also mean a large quantity of semiconductor device (definition of stack  https://www.merriam-webster.com/dictionary/stack; 2b).The claim language does not define a frame of reference and the stacking does not have to be on top of each other.
 Lastly, even if the claim is interpreted as applicant’s argument above stacking semiconductor chip on top of each other. The following prior art reference teaches chips (103-1 

    PNG
    media_image1.png
    854
    344
    media_image1.png
    Greyscale

For at least the following reasons rejection of claim 16 under AIA  35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US 2018/0151501 A1) is deemed proper and maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/MOUNIR S AMER/Primary Examiner, Art Unit 2894